PERKINS DISCOVERY FUND Supplement Dated July 20, 2007 to the Prospectus dated June 30, 2007 The “Redemption Fees” section on page 20 of the Prospectus is restated as follows: Redemption Fees. The Fund is intended for long-term investors.Short-term “market-timers” that engage in frequent purchases and redemptions can disrupt the Fund’s investment program and create additional transaction costs that are borne by all shareholders.For these reasons, the Fund will assess a 1.00% fee on the redemption of Fund shares held for less than 90 days.The redemption fee is deducted from your proceeds and retained by the Fund for the benefit of long-term shareholders.The “first in, first out” (“FIFO”) method is used to determine the holding period; this means that if you purchase shares on different days, the shares you held longest will be redeemed first for purposes of determining whether the redemption fee applies.This fee does not apply to Fund shares acquired through the reinvestment of dividends and the Automatic Investment Plan (“AIP”) or shares redeemed through the Systematic Withdrawal Plan (“SWP”).The Fund reserves the right to change the terms and amount of this fee upon at least a 60-day notice to shareholders. Although the Fund has the goal of applying this redemption fee to most redemptions of shares held for less than 90 days, the Fund may not always be able to track short-term trading effected through Financial Intermediaries in non-disclosed or omnibus accounts.While the Fund has entered into an Information Sharing Agreement with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide the Fund with information relating to its customers investing in the Fund through non-disclosed or omnibus accounts, the Fund cannot guarantee the accuracy of the information provided to it from Financial Intermediaries and may not always be able to track short-term trading affected, through these Financial Intermediaries.In addition, because the Fundis required to rely on information from the Financial Intermediary as to the applicable redemption fee, the Fund cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with the Fund’s policies. Please retain this Supplement for future reference. The date of this Supplement is July 20, 2007.
